FILED
                            NOT FOR PUBLICATION                             JUN 09 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JULIO ALVARADO, individually,                    No. 09-56979

              Plaintiff - Appellant,             D. Ct. No. 2:06-cv-07812-PA-RC

  v.

WILLIAM BRATTON, individually and                ORDER *
in his official capacity; LEE BACA,
individually and in his official capacity;
COUNTY OF LOS ANGELES; CITY OF
LOS ANGELES; LOS ANGELES
POLICE DEPARTMENT; LOS
ANGELES COUNTY SHERIFFS
DEPARTMENT; LARRY W. WALDIE,
individually and in his official capacity;
DOYLE R. CAMPBELL, Assistant
Sheriff, individually and in his official
capacity; PAUL K. TANAKA, Assistant
Sheriff, individually and in his official
capacity; MARC L. KLUGMAN, Division
Chief, individually and in his official
capacity; ERIK SCHICK, #33748, in his
individual capacity; MICHAEL
LAMBARTH, #337245, in his individual
capacity; DAVID GRIMES, #31168, in his
individual capacity,

              Defendants - Appellees,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
  and

WILLIAM STONICH, Assistant Sheriff,
individually and in his official capacity;
CHARLES JACKSON, Division Chief,
individually and in his official capacity,

               Defendants.



                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                             Submitted June 7, 2011 **
                               Pasadena, California

Before: BEEZER, TROTT, and RYMER, Circuit Judges.

        We affirm the district court’s comprehensive judgment dated November 17,

2009, for the reason given by the court in its thorough in chambers minute order

dated November 16, 2009.

        AFFIRMED.




         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                         2